Mackintosh, J.
(dissenting) — The department of public works having determined that a crossing at grade is necessary over the tracks of the Spokane International Railway Company, it became its duty to determine the manner in which the crossing should be made, and under § 10513, Rem. Comp. Stat. [P. C. § 5640], it could provide in its order authorizing the construction that the crossing company should “install and maintain proper signals, warnings, flagmen, interlocking devices and other devices or means to secure the safety of the public and its employees.” In the exercise of its discretion under this section, it attempted to provide that the crossing company should *99flag its trains and that the Spokane International Company should reduce the speed of its trains so as to pass the crossing under control. As the majority opinion states, this order was illegal, for § 10405, Eem. Comp. Stat. [P. C. § 5596], provides that all trains must be stopped before crossing another railroad at grade. This being the state of the record, it is apparent that the department of public works has not taken into consideration the cost which will be perpetually imposed upon the Spokane International Company in complying with the statutory requirement, and that the burden created by the allowing of the grade crossing has been practically placed entirely upon the senior road. "While this court will not set up its judgment against that of the department, and will only interfere with its order when it appears that the department has arbitrarily exercised its discretion, it plainly appears here that that discretion has been so exercised arbitrarily, for the department has made an order which is erroneous and invalid, and the matter should be returned to the department for the purpose of making such distribution of the cost entailed by the stopping of the relator’s trains as is equitable and just, or provide such other means for the safety of the public and the employees of both roads as in its discretion may seem best, under § 10513, Eem. Comp. Stat.
In the condemnation suit to acquire by the crossing company the portion of relator’s right-of-way necessary for its tracks, the element of damage to the relator by reason of the necessity of stopping its trains is a matter which the condemnation jury could not consider, and the only relief, therefore, for the relator is that which can be afforded it by the department of public works.
For the reasons stated, I am unable to agree with *100the majority opinion affirming the department’s order, and therefore dissent.
Main, C. J., Pemberton, and Bridges, JJ., concur with Mackintosh, J.